Case 2:19-cv-00562-RAJ-LRL Document 56 Filed 07/14/20 Page 1 of 2 PageID# 265

                                                                                        FILED-

                             UNITED STATES DISTRICT COURT                                    1 4 20a
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division                        ^iThk us disikioi ujuOT
                                                                                 CLERK. U-^i,^OLK.VA
DEANDRE JOHNSON,#20182885

               Petitioner,

V.                                                            ACTION NO.2:19-cv-562


HAROLD W.CLARKE,
Director,
             Respondent.

                                         FINAL ORDER


       This matter was initiated by Deandre Johnson's ("Petitioner")pro se petition for a writ of

habeas corpus under 28 U.S.C. § 2254. ECF Nos. 3, 27. Petitioner challenges his June 5, 2019

conviction and sentence in the Spotsylvania County Circuit Court for Strangulation, Rape, Assault

and Battery-Family Member, and Unlawful Entry, and his April 19, 2019 conviction in the same

court on five counts ofProtective Order violations. Director Harold W.Clarke("Respondent")filed

a Motion to Dismiss. ECF No. 30.


       This matter was referred to a United States Magistrate Judge for a report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C), Federal Rule of

Civil Procedure 72(b), Eastern District of Virginia Local Civil Rule 72, and the April 2, 2002

Standing Order on Assignment of Certain Matters to United States Magistrate Judges. The Report

and Recommendation filed May 14,2020 recommends dismissal ofthe petition and that the Motion

to Dismiss be granted. Each party was advised of his right to file written objections to the findings

and recommendations made by the Magistrate Judge. On May 20, 2020, the Court received

Petitioner's Objections to the Report and Recommendation. ECF No. 45. Respondent filed no
Case 2:19-cv-00562-RAJ-LRL Document 56 Filed 07/14/20 Page 2 of 2 PageID# 266




response to Petitioner's objections and the time for responding has now expired.

       The Court,having reviewed the record and examined the objections filed by Petitioner to the

Report and Recommendation, and having made de novo findings with respect to the portions

objected to,does hereby adopt and approve the findings and recommendations set forth in the Report

and Recommendation filed May 14,2020. It is therefore ORDERED that Respondent's Motion to

Dismiss,EOF No.30,is GRANTED; Petitioner's Motions for Summary Judgment,ECF Nos.6,10,

11,23, and 28, are DENIED;Petitioner's Motion for Default Judgment,ECF No.29,is DENIED;

Petitioner's Motion for Injunctive Relief, ECF No.39,is DENIED;the Petition,ECF Nos. 3,27,is

DENIED and DISMISSED WITHOUT PREJUDICE;Petitioner's Motion for Recommendation,

ECF No. 7, and Motion for Recusal, ECF No. 35, are DENIED; and Petitioner's Motion for

Certificate of Appealability("28 USC 2253 Request"), ECF No. 38, is DENIED.

       Petitioner is hereby notified that he may appeal from the judgment entered pursuant to this

Final Order by filing a written notice of appeal with the Clerk of this Court, United States

Courthouse,600 Granby Street, Norfolk, Virginia 23510,within THIRTY(30)DAYS fi^om the date

of entry ofsuch judgment.

       Petitioner has failed to demonstrate a substantial showing of the denial of a constitutional

right, therefore, the Court declines to issue any certificate ofappealability pursuant to Rule 22(b)of

the Federal Rules of Appellate Procedure. See Miller-El v. Cockrell, 123 S.Ct. 1029,1039(2003).

       The Clerk shall provide a copy of this Final Order to Petitioner and counsel of record for

Respondent.

Norfolk, Virginia                                                   ■
TiilvM 2020
juiy 1^,zuzu                                                            Raymond A.Jackson
